Citation Nr: 0506094	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that denied service 
connection for tinnitus.  A Notice of Disagreement was 
received in May 2002, and a Statement of the Case (SOC) was 
issued in November 2002.  In December 2002, the veteran filed 
a Substantive Appeal in which he requested a hearing before a 
Member of the Board (Veterans Law Judge) at the RO.  By 
letter of September 2003, the RO notified the veteran of a 
Board hearing that had been scheduled for him at the RO for a 
date in October.  In a statement received later in September 
2003, the veteran withdrew his request for a Board hearing, 
and requested that his appeal be sent on to the Board for a 
decision based on the evidence of record.

In January 2004, the Board remanded the issue of service 
connection for tinnitus to the RO for further development of 
the evidence and for due process development.  A Supplemental 
SOC (SSOC) was issued in December 2004, reflecting the RO's 
continued denial of service connection for tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Tinnitus was first manifested post service, and the sole 
competent medical opinion on the question of whether there 
exists a medical relationship between tinnitus and military 
service militates against the claim.  




CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).        


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the December 2001 and February 2002 RO letters, the April 
2002 rating action, the July 2002 RO letter, the November 
2002 SOC, the August, September, and November 2003 and 
January and March 2004 RO letters, and the December 2004 
SSOC, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  After each, they 
were given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the Board notes that the December 2001 and 
January and March 2004 RO letters, as well as the SOC and 
SSOC, informed the veteran of what the evidence had to show 
to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2001 and 2004 letters specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The March 2004 RO letter specifically 
notified the veteran to furnish any evidence or information 
that he had in his possession pertaining to his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim.  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents meeting some of the VCAA's notice 
requirements were provided to the veteran in December 2001 
and February 2002, prior to the April 2002 rating action on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
the SOC, and the SSOCs issued between 2001 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development and 
the Board's January 2004 Remand, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claim in December 
2004 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining service and post-service VA and private medical and 
examination records up to 2004.  The VA most recently 
comprehensively examined the veteran in March 2004.  As noted 
above, in September 2003 the veteran withdrew his request for 
a Board hearing.  Received in February 2004 was the veteran's 
statement that he had no further evidence to submit in 
connection with his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

The service medical records are negative for any complaints, 
findings, or diagnoses of tinnitus.

Post service, on May 1999 examination by A. Katrib, M.D., the 
veteran complained of tinnitus.  There was no history 
relating this to military service.  When seen again a week 
later, the doctor noted that the tinnitus had ceased after 
the veteran stopped taking medication for cholesterol.

On August 1999 examination by C. Crigger, M.D., the veteran 
complained of tinnitus, the symptoms of which were noted to 
have been ongoing for at least          6 months, if not 
longer; there was no history relating this to military 
service.  The examiner noted that the veteran was instructed 
regarding tinnitus and its different etiologies, such as 
hyperlipidemia, hypertension, stress, and cardiovascular 
disease.

On March 2004 VA otolaryngological examination, the veteran 
gave a history of the onset of tinnitus in 1966 in military 
service, where he alleged exposure to unprotected artillery 
fire for 30 days every 3 months for 1.5 years.  After 
examination, the impression was moderate to severe 
sensorineural hearing loss that also causes tinnitus.  The 
doctor stated that he had reviewed the veteran's military 
records and claims file, but the military records including 
the separation physical examination contained no mention of 
ear pain, hearing loss, or tinnitus.  The separation 
audiogram showed normal hearing.  With the normal discharge 
audiogram, the examiner opined that the veteran's hearing 
loss and secondary tinnitus occurred after his time in 
military service.  He commented that noise damage to the 
hearing occurred at the time of exposure, and did not 
deteriorate later unless for other reasons or additional 
noise exposure.   

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

In this case, the veteran claims service connection for 
tinnitus that he relates to his military service.  However, 
the Board notes that there is no competent and probative 
evidence of a nexus between any currently-diagnosed tinnitus 
and the veteran's military service.  The first objective 
evidence of tinnitus was that noted by a 1999 private 
physician to have had its onset earlier that year, over 30 
years post service, and no physician has linked any such 
tinnitus to the veteran's military service.  

On the contrary, the sole competent opinion on the question 
of medical nexus is the March 2004 VA examiner's opinion that 
dates the onset of tinnitus to the post-service years, and 
hence squarely militates against the question of a medical 
relationship between the tinnitus and the veteran's military 
service.  Significantly, neither the veteran nor his 
representative has either presented or alluded to the 
existence of any medical evidence or opinion that supports 
the claim.  

The Board has considered the veteran's own assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current tinnitus and his military service.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


